The opinion of the court was delivered
by Lowrie, J.
— The question here is, are shares of bank stock *36subject to taxation for county purposes ? Ey the tax law of 1844, sec. 32, “ shares of stock in any bank” are made taxable for “state and county purposes,” and sec. 33, prescribes the measure of the state tax and the mode of collecting it. But all this was changed by the law of 1850, regulating banks. By sec. 21, the tax on dividends is considerably increased, and by sec. 46, a direct tax is added on the stock itself, with a proviso that the stock shall not be subject to taxation for any other purpose ; and this provision remains in the supplementary law of 1852, Pamph. L., p. 443, which repeals this direct tax; and the result is that the 21st sec. of the act of 1850, is the only rule for taxing bank stock, and it is not taxable for county purposes. We cannot appreciate the distinction that would make the shares in the hands of the owners liable, while the capital stock is expressly exempt.
And we can see reasons that justify the exemption of bank stock from all other than state taxes. The State needs this source of revenue for its own purposes, and it may not suit to leave it open to general taxation. Moreover, banks are not allowed to deal with their money as they please, and to fix their own rates of discount, and with such restrictions on them it might not be just to impose upon them the same burdens that can well be borne by the wealth that is unrestricted in the mode of its employment. Besides this, the burden of such taxation is very unequal, most of it escaping taxation by favoritism, concealment or carelessness.
Judgment affirmed.